Citation Nr: 1743194	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-23 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for pleural plaques.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1955 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for pleural plaques, effective September 13, 2014, and assigned a non-compensable rating. During the pendency of the appeal, a June 2016 rating decision granted a 30 percent rating, effective September 13, 2014.

While the Veteran requested a video conference hearing on his July 2015 substantive appeal, in an August 2016 correspondence he stated that he no longer desired a Board hearing.  Accordingly, the Veteran's hearing request has been withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In an August 2016 correspondence, the Veteran withdrew from appellate review his claim of entitlement to an initial rating in excess of 30 percent for pleural plaques.


CONCLUSION OF LAW

The criteria for withdrawal of appeal as to the issue of entitlement to an initial rating in excess of 30 percent for pleural plaques have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law     in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

In a correspondence received on August 6, 2016, the Veteran indicated that he       was satisfied with the 30 percent rating and did "not wish to pursue the benefit disagreement request."  Thus, the Veteran has withdrawn the appeal on the issue and there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial rating is excess of 30 percent for pleural plaques is dismissed.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


